Case 20-11732-amc        Doc 40    Filed 12/23/20 Entered 12/23/20 12:58:27             Desc Main
                                   Document     Page 1 of 6



                   IN THE UNITED STATES BANKRUPTCY COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA
In re:                                  :
                                        : Case No.: 20-11732
Yolanda Warren                          : Chapter 13
                                        : Judge Ashely M. Chan
                              Debtor(s) : * * * * * * * * * * * * * * * * * * *
                                        :
Wells Fargo Bank, N.A., d/b/a Wells     : Date and Time of Hearing
Fargo Auto                              : Place of Hearing
                               Movant, : January 12, 2021 at 11:00 a.m.
       vs                               :
                                        : U.S. Bankruptcy Court
Yolanda Warren                          : 900 Market Street, Courtroom #4
                                        : Philadelphia, PA, 19107
William C. Miller, Esq.                 :
                              Respondents.

      MOTION OF WELLS FARGO BANK, N.A., D/B/A WELLS FARGO AUTO FOR
       RELIEF FROM THE AUTOMATIC STAY REGARDING THE PERSONAL
     PROPERTY KNOWN AS 2014 CHEVROLET IMPALA, VIN#2G1125S35E9189348

       Wells Fargo Bank, N.A., d/b/a Wells Fargo Auto (the "Creditor"), by and through the

undersigned counsel, files this Motion for Relief from the Automatic Stay pursuant to 11 U.S.C.

§ 362 and other sections of Title 11 of the United States Code, and under Federal Rules of

Bankruptcy Procedure 4001 and 6007 for an order conditioning, modifying, annulling, or

dissolving the automatic stay, averring as follows.

1.     This is an action arising pursuant to a case under Title 11 of the United States Code.

2.     Creditor is a lending institution duly authorized to conduct business in the

       Commonwealth of Pennsylvania.

3.     Creditor is a party-in-interest in the above referenced Bankruptcy matter as it is a secured

       creditor of the Debtor.




20-021701_BEW1
Case 20-11732-amc       Doc 40    Filed 12/23/20 Entered 12/23/20 12:58:27              Desc Main
                                  Document     Page 2 of 6



4.    The Court has jurisdiction over this matter under 28 U.S.C §§ 157 and 1334. This is a

      core proceeding under 28 U.S.C. § 157(b)(2). The venue of this case and this Motion is

      proper under 28 U.S.C. §§ 1408 and 1409.

5.    On February 29, 2016, Yolanda Warren (the "Debtor") obtained a loan from Wells Fargo

      Dealer Service in the amount of $20,455.03 for the purchase of a 2014 Chevrolet Impala

      VIN#2G1125S35E9189348 ("Collateral"). Debtor agreed to make periodic payments to

      Wells Fargo Dealer Service. Such loan was evidenced by a Retail Installment Sale

      Contract Simple Finance Charge (the "Contract"), a copy of which is attached hereto as

      Exhibit A.

6.    To secure payment of the Contract, Debtor delivered the Certificate of Title for a Vehicle

      to the Collateral to Creditor or Creditor's predecessor-in-interest. On or about March 4,

      2016, Creditor or Creditor's predecessor-in-interest perfected its security interest in the

      Collateral by delivering the Certificate of Title for a Vehicle along with the appropriate

      application and fees to the Department of Transportation of the Commonwealth in

      accordance with Pa.C.S. § 1132.1(a). As a result, Creditor has a valid security interest in

      the Collateral. A copy of the electronic title inquiry is attached hereto as Exhibit B (the

      "Title").

7.    As of December 1, 2020, the total loan balance due to Wells Fargo Bank, N.A., d/b/a

      Wells Fargo Auto is $13,661.48, the full amount is due because the loan was charged off

      on January 14, 2020.

8.    Creditor believes the value of the Collateral to be $12,000.00 based upon the 2020

      NADA Used Cars/Trucks value guide, a copy of which is attached hereto as Exhibit C.




20-021701_BEW1
Case 20-11732-amc       Doc 40    Filed 12/23/20 Entered 12/23/20 12:58:27              Desc Main
                                  Document     Page 3 of 6



9.    On March 20, 2020, Debtor filed a voluntary petition for relief under Chapter 13 of the

      United States Bankruptcy Code ("Petition").

10.   Debtor's Chapter 13 Plan calls for the Debtor to retain the Vehicle.

11.   As of December 1, 2020, there is currently due and owing on the Contract the

      outstanding total balance of $13,661.48, plus interest accruing thereon at the rate of

      13.990% per annum. This amount is broken down as follows:


                                      Total Loan Balance

                Description                                           Amount
                  Principal                                          $12,883.66
                   Interest                                           $605.74
             Escrow advance                                             $0.00
                Late charges                                          $172.08
                 Other Fees                                             $0.00
      Less Contractual Suspense Funds                                  $(0.00)

                                       Total: $13,661.48


12.   As of December 1, 2020, the Debtor is due and owing for 8 months from April 14,

      2020 to November 14, 2020, with total post-petition delinquency of $3,390.72.

13.   Creditor seeks relief from the automatic stay pursuant to 11 U.S.C. § 362(d) to proceed

      under applicable nonbankruptcy law to enforce its remedies to repossess and sell the

      Collateral.

14.   Creditor is entitled to relief from the automatic stay for the following reason(s):

      a.     Creditor lacks adequate protection of its secured interest in the Collateral pursuant
             to 11 USC § 362(d)(1) as a result of Debtor's failure to make payments when due.

      b.     Debtor has no equity in the Collateral, and the Debtor does not need the Collateral
             for an effective reorganization pursuant to 11 USC § 362(d)(2). Based upon the
             lack of equity in the Collateral, Creditor asserts that the Collateral is burdensome
             and/or of inconsequential value and benefit to the estate.


20-021701_BEW1
Case 20-11732-amc        Doc 40    Filed 12/23/20 Entered 12/23/20 12:58:27              Desc Main
                                   Document     Page 4 of 6



       WHEREFORE, Wells Fargo Bank, N.A., d/b/a Wells Fargo Auto respectfully requests

this Honorable Court to enter an order terminating the Automatic stay as it affects the interests of

Wells Fargo Bank, N.A., d/b/a Wells Fargo Auto in the Collateral, and granting such other relief

as this Honorable Court may deem just.

                                                      Respectfully submitted,

                                                       /s/ Karina Velter
                                                      Karina Velter, Esquire (94781)
                                                      Adam B. Hall (323867)
                                                      Sarah E. Barngrover (323972)
                                                      Manley Deas Kochalski LLC
                                                      P.O. Box 165028
                                                      Columbus, OH 43216-5028
                                                      Telephone: 614-220-5611
                                                      Fax: 614-627-8181
                                                      Attorneys for Creditor
                                                      The case attorney for this file is Karina
                                                      Velter.
                                                      Contact email is kvelter@manleydeas.com




20-021701_BEW1
Case 20-11732-amc        Doc 40    Filed 12/23/20 Entered 12/23/20 12:58:27         Desc Main
                                   Document     Page 5 of 6




                   IN THE UNITED STATES BANKRUPTCY COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA
In re:                                  :
                                        : Case No.: 20-11732
Yolanda Warren                          : Chapter 13
                                        : Judge Ashely M. Chan
                              Debtor(s) : * * * * * * * * * * * * * * * * * * *
                                        :
Wells Fargo Bank, N.A., d/b/a Wells     : Date and Time of Hearing
Fargo Auto                              : Place of Hearing
                               Movant, : January 12, 2021 at 11:00 a.m.
       vs                               :
                                        : U.S. Bankruptcy Court
Yolanda Warren                          : 900 Market Street, Courtroom #4
                                        : Philadelphia, PA, 19107
                                        :
William C. Miller, Esq.
                              Respondents.

                                 CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a copy of the foregoing Motion of Wells Fargo

Bank, N.A., d/b/a Wells Fargo Auto for Relief from the Automatic Stay regarding the Personal

Property known as 2014 Chevrolet Impala, VIN#2G1125S35E9189348 was served on the parties

listed below via e-mail notification:

   Office of U.S. Trustee, Party of Interest, (Registered address)@usdoj.gov

   William C. Miller, Esq., Chapter 13 Trustee, P.O. Box 1229, Philadelphia, PA 19105,
   ecfemails@ph13trustee.com

   Brad J. Sadek, Attorney for Yolanda Warren, Sadek and Cooper, 1315 Walnut Street, Suite
   502, Philadelphia, PA 19107, brad@sadeklaw.com

The below listed parties were served via regular U.S. Mail, postage prepaid, on
_______________,
December 23        2020:

   Yolanda Warren, 2716 Welsh Road, Philadelphia, PA 19152


DATE: ______________________
       December 23, 2020
                                                     /s/ Karina Velter


20-021701_BEW1
Case 20-11732-amc   Doc 40   Filed 12/23/20 Entered 12/23/20 12:58:27      Desc Main
                             Document     Page 6 of 6



                                           Karina Velter, Esquire (94781)
                                           Adam B. Hall (323867)
                                           Sarah E. Barngrover (323972)
                                           Manley Deas Kochalski LLC
                                           P.O. Box 165028
                                           Columbus, OH 43216-5028
                                           Telephone: 614-220-5611
                                           Fax: 614-627-8181
                                           Attorneys for Creditor
                                           The case attorney for this file is Karina
                                           Velter.
                                           Contact email is kvelter@manleydeas.com




20-021701_BEW1
